Citation Nr: 1140970	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post residuals of carcinoma of the prostate prior to December 15, 2010, and in excess of 20 percent thereafter, to include the propriety of the reduction from 100 to 10 percent from April 1, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO which reduced from 100 percent to 10 percent, the evaluation assigned for the residuals of prostate cancer; effective from April 1, 2008.  

In November 2009, the Board found that the reduction to 10 percent was appropriate and in accordance with VA procedural requirements, and that an evaluation in excess of 10 percent was not warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a June 2010 Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in November 2010.  

By rating action in May 2011, the RO assigned an increased rating to 20 percent; effective from December 15, 2010; the date of VA examination showing increased disability.  38 C.F.R. § 3.400(o)(2).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The RO complied with the procedural requirements for reducing the Veteran's disability rating for status post prostate cancer, to include providing proper notification of the proposal to reduce the disability rating and giving the Veteran the opportunity to submit evidence.  

3.  The RO's decision to reduce the Veteran's evaluation for status post prostate cancer from 100 percent to 10 percent, was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.  

4.  From April 1, 2008 to October 25, 2010, the Veteran's residuals of prostate cancer were manifested by voiding two to three times a day, without nocturia, urinary leakage, incontinence, use of absorbent material or a need for catheterization.  

5.  From October 25, 2010, the residuals of prostate cancer are manifested by daytime voiding interval of one to two hours and awakening to void three to four times a night material; urinary leakage or incontinence requiring the wearing of absorbent material, or urinary retention requiring intermittent or continuous catheterization.  


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for the Veteran's status post prostate cancer to 10 percent was proper, and the requirements for restoration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.105(e), 4.115b, Diagnostic Code 7528 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for residuals of prostate cancer from April 1, 2008 to October 25, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.10, Part 4, 4.115b, Diagnostic Code 7528 (2011).  

3.  The criteria for an increased evaluation to 20 percent, and no higher, for residuals of prostate cancer from October 25, 2010 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.10, Part 4, 4.115b, Diagnostic Code 7528 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the procedures applicable to reduction from a total (100 percent) rating to a lesser rating under 38 C.F.R. § 4.115b, are specified in that rating code, and require the schedular reduction to be conducted in accordance with 38 C.F.R. § 3.105.  Section 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

When these procedures are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)) (standards for review of evidence).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  All VA treatment records have been obtained and associated with the claims file.  The Veteran was also examined by VA twice during the pendency of this appeal and was offered an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's prostate disorder since the most recent VA examination.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board concludes that VA has complied with the appropriate procedural requirements as set forth above and there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Propriety of Reduction

The Veteran's prostate cancer is evaluated under Diagnostic Code (DC) 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  DC 7528.  

Pursuant to DC 7528, the Veteran was afforded a VA examination in December 2007.  The report showed a history of seed implant and external (radiation) beam treatment in 2006.  A VA outpatient note, dated in October 2006, indicated that the Veteran had finished 25 radiation treatments.  Additional VA and private medical reports of record showed no further treatment for prostate cancer subsequent to October 2006.  On VA examination in December 2007, the Veteran's PSA (prostate specific antigen) was 0.1 ng/mL.  In an addendum report, dated in January 2008, the VA examiner indicated that the Veteran's PSA study was within normal limits and opined that his prostate cancer was not active.  

For information only, and without reliance thereon, the Board notes that the prostate specific antigen is a protein produced by the cells of the prostate gland.  PSA is present in small quantities in the blood of normal men, and is often elevated in the presence of prostate cancer.  

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Parenthetically, the Board notes that the 100 percent evaluation for the Veteran's genitourinary disability was assigned, effective from December 15, 2005, and continued until April 1, 2008.  Since the 100 percent evaluation had not been in effect for five years or more, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  

In this case, the Veteran was notified by the RO in September 2007, that it proposed to reduce from 100 percent to noncompensable the schedular evaluation assigned for his prostate cancer.  The proposal included detailed reasons for the reduction, and explained to the Veteran that his cancer was no longer considered active, since his therapy had been completed in 2006, and there was no evidence of recurrence.  

The Veteran was advised that he had 60 days to present additional evidence that his compensation payments should be continued at their present level, and that he could request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  The letter further advised the Veteran that, if additional evidence was not received within the 60 day period and no hearing was requested, final rating action would be taken and the award (the 100 percent evaluation) would be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (h).  

By rating action in January 2008, the RO reduced from 100 percent to 10 percent, the evaluation assigned for residuals of prostate cancer, and the Veteran disagreed with that decision giving rise to the current appeal.  

In this case, the Board finds that the reduction of the Veteran's 100 percent schedular evaluation for prostate cancer was proper.  Pursuant to DC 7528, the Veteran was afforded a comprehensive VA which showed no evidence of active prostate cancer.  Additionally, VA outpatient notes from October 2006 to the present, consistently showed that the Veteran does not have active prostate cancer, was not under current treatment for prostate cancer, and that there was no local metastasis or recurrence of prostate cancer.  The Veteran does not claim, nor does the evidence show that he wears any type of absorbent materials, nor is there any diagnostic evidence of renal dysfunction.  When examined by VA in December 2007, the Veteran's principal complaint was daytime voiding at two to three hours intervals, without nocturia.  Although the Veteran has some residuals of prostate cancer, DC 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b, DC 7528.  

Thus, the Board finds that at the time of the January 2008 rating reduction, the evidence reflected an actual improvement in the Veteran's genitourinary disability, such that a rating reduction from 100 percent was warranted.  The evidence clearly establishes that the procedures specified in DC 7528 and 38 C.F.R. § 3.105 were followed, and that the rating reduction was proper.  Further, the Board finds that improvement was demonstrated by an examination that was full, complete, and sufficient to establish the current level of genitourinary impairment.  

Consequently, there is no basis for restoring the previous 100 percent evaluation, as the evidence at the time of the January 2008 rating decision showed that the 10 percent evaluation accurately reflected the severity of the Veteran's disability.  

Increased Rating

Turning to the issue of whether a rating in excess of 10 percent for residuals of prostate cancer may be granted, the Board finds that all of the Veteran's symptoms due to urinary dysfunction are addressed under DC 7528.  The Board also notes that a separate award of special monthly compensation for the loss of use of a creative organ has been granted.  

As noted above, if there has been no local reoccurrence or metastasis following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528, including note (2011).  

Pursuant to the provisions of DC 7527, postoperative residuals of prostate gland injuries are evaluated under either voiding dysfunction, renal dysfunction, or urinary tract infection, whichever is predominant.  DC 7527 (2011).  

In this case, there is no evidence of a recurrence of active cancer shown or alleged.  The predominant residual of the Veteran's prostate cancer is limited to voiding dysfunction, manifested as urinary frequency.  

Voiding dysfunction under 38 C.F.R. § 4.115b, DC 7528, is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  For urinary leakage, the minimum rating of 20 percent is assigned for urinary leakage requiring the use of absorbent materials which must be changed less than two times a day.  A 40 percent evaluation is assigned when absorbent materials which must be changed 2 to 4 times a day, and a 60 percent evaluation when changed more than four times a day.  

The criteria for rating urinary frequency provides for a 10 percent rating for daytime voiding intervals between two to three hours or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted.  38 C.F.R. § 4.115a.  

When there are symptoms manifested by obstructed voiding, a maximum 30 percent rating is permitted due to urinary retention requiring intermittent or continuous catheterization.  

In the instant case, the Veteran does not contend, nor does the evidence of record show any complaints of urine leakage, obstructed voiding, renal dysfunction, or urinary tract infection.  Additionally, the Veteran does not require the use of an appliance or the wearing of absorbent materials.  When examined by VA in December 2007, the Veteran's principal complaint was daytime voiding at two to three hours intervals, and he specifically denied any nocturia.  He reported some urgency, hesitancy, a weak or intermittent stream, and straining, but denied any dysuria, dribbling, hematuria, urine retention or urethral discharge, and no additional pertinent abnormalities were noted on examination.  In a letter received in September 2008, he reported some residual dribbling.  

When seen by VA on an outpatient basis in January 2009, the Veteran reported that he had no real problems except for a slow stream in the morning and some trouble with repeated hesitancy and waiting.  A VA treatment report in May 2009, noted that a fee basis ultrasound study in March 2009 showed a bladder capacity of 389 cc and a post void of 155 cc.  The impression was small to moderate post-voiding bladder residuals.  

In a letter received in October 2010, the Veteran reported that he had worsened and that he now had to get up three to four times a night to go to the bathroom.  He specifically denied any leakage and said that he did not have to wear absorbent clothing, but still had some intermittent dribbling.  

When examined by VA in December 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints and medical history.  The Veteran reported problems with urgency, hesitancy, weak or intermittent stream, dysuria, dribbling and straining with daytime voiding intervals of one to two hour and nocturia three times a night.  The Veteran denied any hematuria or urethral discharge, and there was no history or evidence of recurrent urinary tract infections, leakage, obstructed voiding, renal stones, renal dysfunction, hydronephrosis or acute nephritis.  There was no abdominal tenderness and his bladder, urethra and perineal sensation was normal.  The examiner also noted that a PSA study in December 2009 was less than 0.1 ng/mL.  

Based on the Veteran's history of symptomatology and the objective findings on clinical examinations during the pendency of this appeal, the Board finds that the residuals of his prostate cancer prior to October 25, 2010 were consistent with the rating criteria for a 10 percent evaluation, and no higher.  The Veteran's self-reported history of symptoms prior to October 2010 were manifested primarily by daytime voiding intervals between two to three hours and no nocturia.  However, from October 25, 2010, the Veteran's reported symptoms of daytime voiding interval of between one and two hours and nocturia three to four times a night are consistent with the criteria for a 20 percent evaluation.  Accordingly, the Board finds that the residuals of the Veteran's prostate cancer are not shown to be of such severity under the rating criteria discussed above to warrant a rating in excess of 10 percent prior to October 25, 2010, or to an evaluation in excess of 20 percent from October 25, 2010.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, the Board notes that the Veteran does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected prostate disorder, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  

Moreover, the Board finds that the manifestations of the Veteran's prostate disorder are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is 77 years old and was retired from the U.S. Postal Service for many years prior to the onset of his prostate cancer.  In any event, the Veteran does not allege, nor does the evidence of record suggest that he is unable to work because of his prostate disorder.  In fact, the VA examiner in December 2010 indicated the Veteran's prostate disorder did not have any effect on his daily activities.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  







(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 10 percent for status post residuals of carcinoma of the prostate from April 1, 2008 to October 25, 2010, is denied.  

An increased evaluation to 20 percent, and no higher, for status post residuals of carcinoma of the prostate from October 25, 2010, is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


